DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3-4, 5-7, 9-10, 12-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dono (US Patent 6967878), hereinafter as Dono, in view of Das et al. (PGPUB 20180366193), hereinafter as Das.
Regarding claim 1, Dono teaches a memory device, comprising: 
a memory cell array including multiple planes (Fig 4, element 11, banks<0…3>); a peripheral circuit configured to perform an operation on the multiple planes (Fig 4, element 18); and 

a common memory (Fig 4, register 17)configured to be accessible in common by the plurality of independent control logic (Fig 4, through control logic 18); and 
a temporary storage (Fig 4, element 110A, and Fig 5A latch 104A, and col 9 line 25-29) including areas respectively corresponding to the planes.
But does not expressly teach a control memory configured to store control codes for controlling the peripheral circuit; 
Das teaches control codes (firmware) are read out from a memory ([0186]).
Since Das and Dono are both from the same field of semiconductor memory device, the purpose disclosed by Das would have been recognized in the pertinent art of Dono. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use memory as in Das into the device of Dono for the purpose of storing firmware code. 
Regarding claim 2, Dono teaches each of the independent control logic is configured to, when the control code corresponding to the command is present in the temporary storage, access the temporary storage and acquire the control code from the temporary storage (col 19, line 37-40).
Regarding claim 8, it is well known in the filed that a shift register is part of memory controller circuit (e.g. Fig 5 and [0057] of Kawaguchi et al. (PGPUB 20120079330)).
Regarding claim 11, Dono teaches method of operating a memory device including multiple planes, comprising: 
receiving a command (Fig 4, /CS) indicating an operation on one of the planes (Fig 4, element 11) from a memory controller (Fig 1, PC 53); 

generating a control signal (Fig 4, outputs of 110A) corresponding to the command with reference to the control code.
But does not expressly teach and a temporary storage for control code; 
Das teaches control codes (firmware) are read out from a memory ([0186]).
The reason for combining the references used in rejection of claim 1 applies.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dono and Das, in view of Sommer et al. (US Patent 8174857), hereinafter as Sommer.
Regarding claim 17, Dono and Das teach method as in rejection of claim 11,
But not expressly command includes at least one of a least significant bit (LSB) read command, a center significant bit (CSB) read command, and a most significant bit (MSB) read command.
Sommer teaches command includes at least one of a least significant bit (LSB) read command, a center significant bit (CSB) read command, and a most significant bit (MSB) read command (col 7, line 15-24).
Since Sommer and Dono are both from the same field of semiconductor memory device, the purpose disclosed by Sommer would have been recognized in the pertinent art of Dono. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use multiple bits command as in Sommer into the device of Dono for the purpose of storing more data into a cell. 
Regarding claim 18, Sommer teaches at least one of a control code for performing an LSB page read operation corresponding to the LSB read command, a control code for performing a CSB page read 
The reason for combining the references in rejection of claim 17 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827